Citation Nr: 0204085	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  96-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Department of Veterans Affairs outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Allen Park, Michigan.  The case is managed out of the 
Regional Office (RO) in Detroit, Michigan.

The case returns to the Board following a remand to the RO in 
December 1997.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Medical evidence of record fails to demonstrate that the 
veteran incurred dental injury in service due to combat wound 
or service trauma.  


CONCLUSION OF LAW

Entitlement to VA outpatient dental treatment is not 
established.  38 U.S.C.A. 
§§ 1712, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 
17.161 (2001); 38 C.F.R. §§ 3.102, 4.149, 17.161 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1995 denial letter and March 1996 statement of the 
case, the veteran and his representative received notice as 
to the applicable law and regulations and the evidence needed 
to substantiate his claim.  With respect to the duty to 
assist, the Board emphasizes that the disposition of this 
claim rests primarily on satisfaction of legal criteria.  In 
any event, the Board notes that the claims folder includes 
service medical records and relevant VA dental records 
necessary for proper consideration of the appeal.  The 
veteran has not authorized VA to obtain any private records.  
Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the December 1997 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, the Board 
observes that, as instructed, the RO adjudicated the 
veteran's claim for service connection for dental disability 
resulting from trauma in a May 2000 rating action.

Factual Background

Service medical and dental records are negative for complaint 
or treatment related to dental trauma or combat wound.  The 
February 1969 report of physical examination at separation 
indicated that tooth number 16 and tooth number 32 were 
missing; tooth number 19 and tooth number 28 were restorable.  

The report of the June 1969 VA examination indicated that the 
mouth, including gross dental findings, was negative.  

The veteran applied for outpatient treatment for disorders 
including a false tooth in May 1971.  He did not claim to be 
a prisoner of war and did not allege that the dental 
condition for which he sought treatment resulted from combat 
wounds or trauma to the face or jaw.  A VA letter to the 
veteran dated in May 1971 indicated that eligibility for 
dental treatment was established based on an adjunct 
condition to his service-connected disability.  The allowable 
treatment for the entitlement consisted of the removal of 
infection only (extractions).  He was ineligible for other 
dental service based on examination showing no other dental 
infection.   

On his August 1995 claim for outpatient dental treatment, the 
veteran related that he had a dental condition caused by 
injury in service and that he had teeth extracted in service.  
He also indicated that he had received prior VA dental 
treatment in 1969 or 1970.  

The veteran received notice of the denial of his claim by 
letter dated in September 1995.  In his July 1996 substantive 
appeal, he related that he received mouth and tooth injuries 
in Vietnam when he was thrown out of his bunk and hit his 
head on his foot locker.  He was treated for mouth and tooth 
injuries after he was evacuated to Japan, in 1968.  The 
veteran offered a similar statement in August 1997.  

In a November 1998 statement, a VA dentist and supervisor of 
the dental section indicated that evaluation of the veteran's 
dental records dated from March 1966 to October 1998 revealed 
no documentation of any injury to the teeth or head while on 
active duty.   

The same dentist issued a subsequent review of the veteran's 
claim in March 1999, listing the cause of mouth and tooth 
injuries as related by the veteran and considering all 
service records from entrance in March 1966 to separation in 
April 1969, including all dental radiographs.  He noted that 
tooth number 8 demonstrated an incisal fracture prior to 
entrance.  Routine restorations were placed on teeth number 
12, 14, and 15 in November 1966 and on teeth number 2 and 3 
in February 1968.  Crown preparation and placement for tooth 
number 8 were also completed in February 1968.  Documented 
trauma consisted of an automobile accident in June 1966 and 
shrapnel wounds to the chest in June 1968, both without 
notation of dental problems.  In February 1969, teeth number 
10 and 28 were in need of restoration.  The reviewer 
concluded that thorough evaluation of the records 
demonstrated no proof of any trauma to the veteran's mouth or 
teeth.    

In a May 2000 rating decision, the RO denied service 
connection for dental injury from service trauma.   

Analysis

Generally, service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 1712(a)(1) 
(West 1991 & Supp. 2001).  The Board notes that, during the 
pendency of the veteran's appeal, VA amended the regulations 
concerning service connection and eligibility for outpatient 
treatment for dental conditions, effective June 8, 1999.  See 
64 Fed. Reg. 30,392-30,393 (1999).  Generally, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  

Upon review of the amendments, the Board finds that none of 
the changes impact this particular veteran's claim.  
Therefore, neither version of the regulations is more or less 
favorable to the veteran.  The Board finds that its 
consideration of the veteran's claim, even though there is no 
indication that the RO addressed the amended regulations, 
will therefore not prejudice the veteran in any way.  
Bernard, 4 Vet. App. at 392-94.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
under the provisions of 38 C.F.R. § 17.161 (previously 
38 C.F.R. § 17.121).  38 C.F.R. § 3.381(a) (2001); 38 C.F.R. 
§ 4.149 (1998) (also includes eligibility for dental 
examinations under 38 C.F.R. § 17.160 (previously 38 C.F.R. § 
17.120)).  Each defective or missing tooth and disease of the 
teeth and periodontal tissues is considered separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service.  38 C.F.R. § 3.381(b) 
(2001); 38 C.F.R. § 3.381(a) (1998).   

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381(b) 
(2001); 38 C.F.R. § 3.381(e) (1998).  A veteran with a 
noncompensable service-connected dental condition due to 
combat wound or service trauma (Class II(a)) is entitled to 
any reasonably necessary dental treatment without time 
limitations for conditions which are attributable to the 
service trauma.  38 C.F.R. § 17.161(c).  Allowances for 
dental treatment for service-connected noncompensable dental 
conditions not due to trauma (Class II) are typically subject 
to limitation of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161(b); see 38 C.F.R. 
§§ 17.161(a) (excepting service-connected compensable dental 
disabilities (Class I)), 17.161(d) and (e) (excepting 
veterans who were prisoners of war (Class II(b) and II(c))).  

The Board acknowledges that VA law and regulation provides 
for additional circumstances (Classes IIR, III, IV, V, and 
VI) under which certain outpatient dental treatment may be 
authorized.  38 C.F.R. § 17.161(f-j).  However, there is no 
evidence or allegation from the veteran supporting 
entitlement under any of those provisions.  As set forth 
above, the veteran asserts that he sustained dental injury 
due to service trauma, Class II(a).  The Board will evaluate 
the claim according to the applicable law and regulation.

Upon a review of the evidence, the Board finds that 
entitlement to VA outpatient dental treatment is not 
established.  Initially, the Board notes that the RO has 
specifically denied service connection for dental injury for 
treatment purposes.  Moreover, the evidence of record does 
not establish that the veteran incurred any dental injury in 
service due to combat wound or service trauma.  The VA 
dentist and supervisor of the dental section has reviewed all 
of the records and found no evidence supporting the veteran's 
claim of in-service dental trauma.  Specifically, the 
placement of the crown on tooth number 8 in service is not 
shown to be the result of trauma, rather the pre-existing 
incisal fracture.  The only other dental treatment received 
in service was routine restorations.  In the absence of 
confirmation of the alleged service trauma to the veteran's 
teeth, the criteria for entitlement to VA outpatient dental 
treatment are not met.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(c).  Accordingly, the appeal is denied.             


ORDER

Entitlement to VA outpatient dental treatment is denied.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

